                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI

BANK OF THE WEST                                       )

                                Plaintiff,

vs.

THE VESSEL “LIQUID ASSETS,” HER
MAST, SAILS, RIGGING, ENGINE,
ANCHORS, FURNITURE, EQUIPMENT
AND OTHER APPURTENANCES, IN REM

AND

MARTIN BROOKS, IN PERSONAM
Serve at: 420 SE HACKAMORE DR
          LEE’S SUMMIT, MO 64082

AND

BRIANNA BROOKS, IN PERSONAM
Serve at: 420 SE HACKAMORE DR
          LEE’S SUMMIT, MO 64082

                                Defendants.            )

                                   VERIFIED COMPLAINT

         COMES NOW Plaintiff and for its Verified Complaint against that certain

motorized Vessel (Official Coast Guard No. 1259635) as further defined herein

(the “Vessel”), in rem, and Martin Brooks and Brianna Brooks, in personam,

alleges:

                                             PARTIES

          1.       Bank of the West (“Plaintiff’) is a California corporation in good

standing, authorized to do business in Missouri.




DocID: 4850-5346-5244.2
               Case 4:19-cv-00588-SRB Document 1 Filed 07/26/19 Page 1 of 8
         2.        The Vessel is a 2014 Regal 3200, called “Liquid Assets,” Official

Coast Guard No. 1259635, Serial Number RGMNC049E314, together with all

masts, towers, boilers, cables, engines (specifically, but not limited to, a 2014

Volvo Penta V8 300 Sterndrive A243927 and a 2014 Volvo Penta V8 300

A243923), machinery, bowsprits, sails, rigging, auxiliary boats, anchors,

chains, tackle, apparel, furniture, fittings, tools, pumps, radar and other

electronic or other equipment and supplies, and all fishing and other

attachments and accessories.

         3.        On information and belief, the Vessel is located at the Lake of the

Ozarks in either Miller or Camden County, Missouri.

         4.        Defendant Martin Brooks (“Martin Brooks”) resides in Jackson

County and may be served at 420 SE Hackamore Drive, Lee’s Summit,

Missouri.

         5.        Defendant Brianna Brooks (“Brianna Brooks” and together with

Martin Brooks, “Defendants”) resides in Jackson County and may be served at

420 SE Hackamore Drive, Lee’s Summit, Missouri.

                                       JURISDICTION

         6.        This is a case of admiralty and maritime jurisdiction under Fed. R.

Civ. P. 9(h) and Supplemental Admiralty and Maritime Claims Rule C.

         7.        This action is brought under the Maritime Commercial

Instruments and Liens Act, 46 U.S.C. §§ 31301 to 31343 and, in particular, 46

U.S.C. § 31325(b) to (c).



                                               2
DocID: 4850-5346-5244.2
              Case 4:19-cv-00588-SRB Document 1 Filed 07/26/19 Page 2 of 8
         8.       Venue is proper because, Defendants reside in and may be served

in Jackson County, Missouri and, upon information and belief, the Vessel is

located within the District of this Honorable Court on the Lake of the Ozarks in

either Miller or Camden County, Missouri.

                                      COUNT I - IN REM

         9.        Plaintiff realleges the facts stated in foregoing paragraphs as

though set forth in full.

         10.       On March 5, 2015, Defendants purchased the Vessel from Kelly’s

Port of Osage Beach, Missouri, as evidenced by a Buyer’s Order and a Retail

Installment Contract and Security Agreement (the “Contract”), true and correct

copies of which are attached hereto as Exhibit A and incorporated by reference.

          11.      To fund that transaction, Defendants borrowed from Plaintiff the

principal sum of $140,371.62 (the “Loan”), at an interest rate of 6.99% APR, to

be repaid in 240 monthly payments of $1,087.46, commencing on April 4,

2015.

          12.      As security for the Loan, on March 5, 2014, Defendants executed

in favor of Plaintiff a First Preferred Ship Mortgage (the “Mortgage”) pertaining

to the Vessel, which was duly filed with the U.S. Coast Guard’s National Vessel

Documentation Center.

          13.      Plaintiff holds a valid, binding and perfected first position lien

against the Vessel, as indicated and established by the Mortgage and the U.S.

Coast Guard’s General Index or Abstract of Title, true and correct copies of

which are attached hereto as Exhibit B and incorporated by reference.

                                                3
DocID: 4850-5346-5244.2
              Case 4:19-cv-00588-SRB Document 1 Filed 07/26/19 Page 3 of 8
         14.      At all relevant times, the Vessel was documented under the laws of

the United States.

         15.       Defendants have defaulted under the terms of the Retail

Installment Contract and Security Agreement and the Mortgage by failing to

make required monthly installment payments.

         16.       Defendants have been in default under the Loan since on or about

February 4, 2019; and, despite having received a notice of default and right to

cure and a subsequent demand to turn over the Vessel, Defendants have failed

and refused to cure their past-due obligations under the Contract and the

Mortgage and have failed to surrender possession of the Vessel.

         17.       After giving all credits due, as of July 15, 2019, Defendants are

indebted to Plaintiff in the following amounts (the “Outstanding Indebtedness”):

                   Principal                                  $127,004.01
                   Interest                                      $3,915.86
                   Late charges                                    $128.19
                   Fee Assessment_________________________________ $185.00
                   Total (as of July 15, 2019)                $131,233.06

          18.      In addition, Defendantsare obligated for and the Vessel is subject

to ongoing interest on the above-stated principal amount at the rate of

$24.3221377 per day, from and after July 15, 2019, additional collection and

recovery costs, court costs, and attorney fees incurred in connection with this

action.

          19.      Based on currently available information, the estimated value of

the Vessel ranges from $103,100.00 to $151,600.00, depending on condition.



                                               4
DocID: 4850-5346-5244.2
            Case 4:19-cv-00588-SRB Document 1 Filed 07/26/19 Page 4 of 8
        20.       On information and belief, the Vessel has not been seized under

any legal process, has not been taken for any tax assessment or fine, has not

been levied by virtue of any law of the United States or the State of Missouri,

and has not been seized under execution or attachment.

         21.      Because the Vessel is movable and easily damaged by misuse,

Plaintiff is in danger of losing the Vessel unless immediate possession is

obtained or it is otherwise secured.

         WHEREFORE, Plaintiff prays for the following relief:

         A.       That process of arrest issue against the Vessel, as provided by Fed.

R. Civ. P. Supplemental Rules for Certain Admiralty and Maritime Claims, Rule

C; that all persons asserting a right of possession or any ownership interest in

the Vessel be cited to appear and answer the matters herein; and that the

Vessel be seized, condemned and sold to satisfy the demands and claims

herein, together with interest, collection and recovery costs, court costs,

attorney fees, and other amounts as may be due and owing;

         B.        That the Mortgage be declared to be a valid and subsisting lien

upon and against the Vessel, prior and superior to the interests, liens or claims

of any and all persons and entities whatsoever; and

         C.        That Judgment be entered against the Vessel in rem in the amount

of $131,233.06, plus additional interest, collection and recovery costs, court

costs, force-placed insurance premiums, attorney fees, and such other

amounts as may become due and owing from and after July 15, 2019, and that

Plaintiff be entitled to proceed against Defendants in personam for any

                                              5
DocID: 4850-5346-5244.2
              Case 4:19-cv-00588-SRB Document 1 Filed 07/26/19 Page 5 of 8
deficiency that may remain due and owing after applying the available proceeds

of the sale of the Vessel to the outstanding indebtedness, and that Plaintiff

have such other and further relief as the Court deems just and proper.

                                  COUNT II - IN PERSONAM

         22.       Plaintiff realleges the facts stated in foregoing paragraphs as

though set forth in full.

         23.       Defendants are obligors under the Contract and are personally

liable for the outstanding indebtedness under the Contract and the Mortgage or

for any deficiency that may remain due and owing after applying the available

proceeds from the sale of the Vessel.

         24.       There is an outstanding indebtedness under the Contract of

$131,233.06, plus accrued interest after July 15, 2019, collection and recovery

costs, force-placed insurance premiums, and attorney fees.

         WHEREFORE, Plaintiff prays that judgment be entered in its favor and

against Defendants, in personam, in the amount of $131,233.06, plus accrued

interest after July 15, 2019, collection and recovery costs, court costs, force-

placed insurance premiums, and attorney fees, and such other amounts as

may become due and owing, and further that Plaintiff be entitled to proceed

against Defendants in personam for any deficiency that may remain due and

owing after applying the available proceeds of the sale of the Vessel to the

outstanding indebtedness, and that Plaintiff have such other and further relief

as the Court deems just and proper.



                                               6
DocID: 4850-5346-5244.2
            Case 4:19-cv-00588-SRB Document 1 Filed 07/26/19 Page 6 of 8
                                         Husch Blackwell LLP

                                         /s/ J. Michael Bridges_______________
                                         J. Michael Bridges, MBN 41549
                                         Laura C. Robinson, MBN 67733
                                         901 E. St. Louis St., Suite 1800
                                         Springfield, Mo. 65806
                                         Telephone: 417-268-4000
                                         Facsimile: 417-268-4040
                                         michael.bridges@huschblackwell.com
                                         laura.robinson@huschblackwell.com
                                         Attorneys for Plaintiff


               THIS PLEADING IS FILED BY A DEBT COLLECTOR WHO IS
                ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION
                    OBTAINED WILL BE USED FOR THAT PURPOSE.
      Unless Defendant disputes the validity of this debt or any portion thereof within
30 days after receipt of this pleading, the debt will be assumed to be valid.
      If Defendant notifies the undersigned in writing within said 30-day period that
the debt, or any portion thereof, is disputed, the undersigned will obtain verification of
the debt or, if applicable, a copy of any related judgment against Defendant, and a
copy of the verification or judgment will be mailed to Defendant or his counsel by the
undersigned.
       Upon Defendant’s written request within said 30-day period, the undersigned
will provide the name and address of the original creditor, if different from the current
creditor.




                                            7
DocID: 4850-5346-5244.2
            Case 4:19-cv-00588-SRB Document 1 Filed 07/26/19 Page 7 of 8
              AFFIDAVIT AND VERIFICATION IN SUPPORT OF COMPLAINT

STATE OF CALIFORNIA    )
                       ) ss.
COUNTY OF CONTRA COSTA )

         April Curtis, being first duly sworn upon her oath, states the following:
      1.   I am over twenty-one (21) years of age; I have personal knowledge
of and am competent to testify to the matters set forth in this Affidavit.
     2.     I am now and have been at all relevant times an officer of the
Bank of the West; and I am authorized to make this Affidavit.
      3.   I have read and reviewed the attached Verified Complaint and,
based on my knowledge, I believe the facts set forth are true and correct.
       4.   In addition, I have reviewed the exhibits attached to the Verified
Complaint, and I am satisfied they are true and correct copies of the originals
of the documents maintained in the files of Bank of the West and/or the
United States agency from which such documents were obtained.
      5.     Plaintiff holds a valid, binding and perfected first position lien
against the Vessel, as indicated and established by the exhibits attached to
the Verified Complaint.
       6.    To my knowledge, the Vessel has not been seized under any legal
process, has not been taken for tax assessment or fine, has not been levied by
virtue of any law of the State of Missouri or otherwise, and has not been
seized under execution or attachment.
       7.      Because the Vessel is movable and easily damaged by misuse,
Plaintiff is in danger of losing the Vessel unless immediate possession is




A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

Subscribed and sworn to before me this                        day of July 2019.
                                                                     —iX
                             AI0A FERNANDEZ        R    Notary Public
             //'      Commission # 2123914
                      Notary Public - California   z    Print Name: Aida Ft n ancle;
       7.               Contra Costa County        ^
        )j    s''-jMy coinnr. Expires Sep 16, 2019 K
       1 -j                        -t. -    -   r- (.
DocID: 4850-5346-5244.2

              Case 4:19-cv-00588-SRB Document 1 Filed 07/26/19 Page 8 of 8
